Title: From George Washington to James Clinton, 5 June 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor June 5. 1781
                        
                        In my Letter of the 28 Ulto I informed you of the succour you might expect, if necessary. The five Companies
                            of Van Schaicks Regt have since sailed—Hazens will follow tommorow. I have now to communicate my sentiments in general
                            respecting the disposition, and application of this force.
                        It is clearly my opinion, that the reinforcements lately ordered to the Northward should be kept together, as
                            much as circumstances will admit, or at least so near as to be speedily assembled upon an emergency—As it is not certain,
                            or probable they will be continued permanently in that quarter; and as they are designed while there, to strike the Enemy,
                            should they be so presumptuous as to attempt to penetrate into the Country. It also appears to me that the force on the
                            Hudson & Mowhawk Rivers, ought not to be so widely scattered as formerly, but stationed in as compact a manner as
                            may be, except such Light Parties, as occasion may require to be kept out—By distributing the Troops, with a view, of
                            protecting every inch of ground, the efficient force is dissipated and lost, and the several Posts are so weakened as to
                            invite the Enemy to enterprise. I wish you therefore to concentrate your strength as much as possible at the Points you
                            may judge most expedient; to form a plan of defence for the frontier; and to transmit to me the result of your
                            determination. I am Dear Sir With very great regard & esteem Your Most Obedt Servant
                        
                            Go: Washington
                        
                    